EXHIBIT 10(t)

 

Summary of Salary Continuation Death Benefits for Officers and Directors

 

Resolution of the Board of Directors dated June 8, 2005

 

RESOLVED: That in the event a corporate, Division or Subsidiary Officer (Salary
Grade 10 and above, and Salary Grade 9 with 20 years of service) should die
while serving the Company in such position, the Company shall pay to the
deceased’s surviving spouse, or if there be no surviving spouse to the
deceased’s estate, the equivalent of one year’s salary (excluding any bonus) or
compensation based upon the annual amount of Officer’s salary (excluding any
bonus) at the time of his or her death, such amount to be paid in 24 equal
monthly installments commencing one month from the date of death.

 

BE IT FURTHER RESOLVED: That in the event a Director should die while serving
the Company in such position, the Company shall pay to the deceased’s surviving
spouse, or if there be no surviving spouse to the deceased’s estate, the
equivalent of one year’s cash retainer plus any accrued but unpaid board and
committee meeting fees that the deceased was entitled to receive for such
services from the Company at the time of his or her death, such amount to be
paid in one lump sum one month from the date of death.

 

BE IT FURTHER RESOLVED: That the Director’s stock retainer and restricted stock
that the deceased was to receive for services to the Company at the time of his
or her death shall immediately vest and the Company will distribute to the
deceased’s surviving spouse, or if there be no surviving spouse to the
deceased’s estate, a certificate for the shares.